FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                       NOVEMBER 26, 2021
                                                                    STATE OF NORTH DAKOTA


                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2021 ND 211

In the Interest of C.E., a child

Lisa Johnson, L.B.S.W,                                Petitioner and Appellee
      v.
C.E., a child;                                                    Respondent
      and
B.E., mother; B.H., father,                       Respondents and Appellants



                                   No. 20210264

Appeal from the Juvenile Court of Cass County, East Central Judicial District,
the Honorable Scott A. Griffeth, Judicial Referee.

AFFIRMED.

Per Curiam.

Diane K. Davies-Luger, Assistant State’s Attorney, Fargo, ND, for petitioner
and appellee; submitted on brief.

Elizabeth J. Sundby, West Fargo, ND, for respondent and appellant B.E.,
mother; submitted on brief.

Jay R. Greenwood, Fargo, ND, for respondent and appellant B.H., father;
submitted on brief.
                                Interest of C.E.
                                 No. 20210264

Per Curiam.

[¶1] B.H., the father, and B.E., the mother, appeal from a juvenile court’s
findings of fact and order terminating parental rights to C.E. On appeal, B.E.
argues the court erred in finding she subjected the child to aggravated
circumstances. Both B.H. and B.E. argue the court erred by finding by clear
and convincing evidence the conditions and causes of the need for protection
were likely to continue and by finding by clear and convincing evidence the
child would likely suffer harm absent a termination of parental rights.

[¶2] The juvenile court terminated parental rights based on several findings,
including findings that B.H. and B.E. subjected C.E. to aggravated
circumstances under N.D.C.C. § 27-20.3-20(1)(b), as C.E. had been exposed to
controlled substances and neither parent had made substantial, meaningful
efforts to secure treatment for one year. We conclude the court’s finding C.E.
was subjected to aggravated circumstances is supported by clear and
convincing evidence, is not clearly erroneous, and independently supports
termination of parental rights. Interest of D.M.W., 2019 ND 8, ¶ 1, 921 N.W.2d
426 (exposure to aggravated circumstances is an adequate ground for
termination of parental rights). Because N.D.C.C. § 27-20.3-20(1) provides for
several independent grounds for terminating parental rights, and because we
have affirmed the court’s finding of aggravated circumstances, we need not
address the court’s other bases for terminating parental rights. Interest of R.L.-
P., 2014 ND 28, ¶ 23, 842 N.W.2d 889 (holding it is unnecessary to address
parents’ other challenges when one finding is sufficient to terminate parental
rights). We conclude the juvenile court did not abuse its discretion in
terminating parental rights, and we summarily affirm the order under
N.D.R.App.P. 35.1(a)(2), (4), and (7).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers



                                        1
Lisa Fair McEvers
Jerod E. Tufte




                    2